DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 8 discloses a data storage system that could be merely software.  According to the applicant’s specification pages 14, 17 and 33, a system may be implemented using software in which software implementation may include executable code.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, the claims fail to fall within a statutory category.

Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 15 discloses a computer-readable media having software stored thereon.  According to the applicant’s specification page 33 does not expressly and unambiguously limit that media to solely non-transitory forms via a definition or similar limiting language.  The  specification discloses that the computer-readable media may be non-transitory; however, there is no definite statement that the media excludes signals or that it is definitely non-transitory only that it may be non-transitory.  Applicant’s specification does not directly disclose or define a "computer-readable media," being non-transitory such that the claimed media encompasses transitory forms and is ineligible under § 101.  As such, the claims fail to fall within a statutory category

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lu et al. (U.S. Patent No. 9,411,815; hereinafter Lu).

Regarding claim 1, Lu discloses for a data storage system having a plurality of physical storage devices on which data units are stored {Col. 6, Lines 34-53: a storage system storing data, the system including a plurality of storage devices}, a method comprising: 
applying a first hash function to a first data unit to produce a first hash value of a first 5data unit {Col. 10, Line 59 – Col. 11, Line 11: hashing a chunk to get a hash value}; 
determining whether the first hash value has a same hash value as any of one or more other data units {Col. 12, Lines 5-37 determines whether a similar chunk is found based on the hash value}; 
compressing the data unit to produce a compressed data unit, including, if the first hash value has a same hash value as a second data unit of the one or more other data units, 10compressing the first data unit using dictionary-based compression, wherein the second data unit is applied as a dictionary {Col. 27, Lines 17-37: packs the chunk with the similar chunk(s) and compresses similar chunks using Lempel-Ziv algorithm (e.g., such as a dictionary-based compression algorithm)}; and 
storing the compressed data unit on one or more of the plurality of physical storage devices {Col. 4, Lines 51-65: after chunks are compressed, they are stored into a storage areas of the system; Col. 20, Lines 23-27}.  
(NOTE:  Compressing the data unit to produce a compressed data unit, including, if the first hash value has a same hash value as a second data unit of the one or more other data units, occurs only when the first hash value has a same hash value as a second data unit.  Given the “if” statement being an optional recitation (i.e. either “yes” or “no”) and the broadest reasonable interpretation to the claim, when it is indicated that the first hash value does not (i.e. “no” option) have the same hash value as a second data unit, compression is not required).

Regarding claim 152, Lu discloses the method of claim 1, wherein the first hash function is applied to only a portion of the first data unit to produce the first hash value {Col. 10, Line 59 – Col. 11, Line 11: hashing a sketch/sub-unit (e.g., such as a portion)}.  

Regarding claim 3, Lu discloses the method of claim 1, further comprising: 
applying a second hash function to a plurality of chunks of the first data unit to produce, 20for each of the plurality of chunks, a third hash value {Col. 10, Line 59 – Col. 11, Line 11; Col. 26, Lines 13-18: applying one or more hash functions to get multiple hash values}; 
determining a plurality of maximum values or minimum values from among the third hash values {Col. 10, Line 59 – Col. 11, Line 11; Col. 26, Line 59 – Col. 27, Line 9}; and 
forming the portion of the first data unit from at least a subset of the chunks that produced the maximum values or minimum values {Col. 10, Line 59 – Col. 11, Line 11; Col. 26, Line 59 – Col. 27, Line 9}.  

Regarding claim 4, Lu discloses the method of claim 3, further comprising: 
for each chunk of the subset of chunks, appending other contiguous pieces of data from before and/or after the chunk within the data unit to the chunk to produce an extended chunk {Col. 8, Lines 31-43; Col. 10, Line 59 – Col. 11, Line 11}, 
wherein the portion of the data is formed from the extended chunks {Col. 8, Lines 31-43; Col. 10, Line 59 – Col. 11, Line 11}.  

Regarding claim 5, Lu discloses the method of claim 3, further comprising: 
recording a relative position within the first data unit of each chunk that produced one of the plurality of maximum and minimum values {Col. 10, Line 59 – Col. 11, Line 11; Col. 12, Lines 5-22}; and
for the at least subset of chunks, obtaining the chunk from the recorded relative position 5of the chunk {Col. 10, Line 59 – Col. 11, Line 11; Col. 12, Lines 5-22; Col. 16, Lines 40-51}.  

Regarding claim 6, Lu discloses the method of claim 5, further comprising: 
ordering the at least subset of chunks according to the relative positions of the chunks within the first data unit {Col. 9, Line 53 – Col. 10, Line 34; Col. 10, Line 59 – Col. 11, Line 11; Col. 12, Lines 5-22},  10
wherein forming the portion includes concatenating the chunks according to the ordering {Col. 9, Line 53 – Col. 10, Line 34; Col. 10, Line 59 – Col. 11, Line 11; Col. 12, Lines 5-22}.  

Regarding claim 7, Lu discloses the method of claim 1, wherein, if the first hash value does not have a same hash value as any data unit of the one or more other data units: 
the first data unit is compressed using self-compression to produce the 15compressed data unit {Col. 11, Lines 22-26; Col. 12, Lines 48-62; Col. 25, Lines 20-30: can use a different compression technique such as Huffman coding (e.g., such as self-compression)}, and 
the method further comprises storing the first hash value in a hash index {Col. 4, Lines 51-65; Col. 20, Lines 23-27}.

Claims 8-20 contain corresponding limitations to claims 1-7 and are therefore rejected for the same rationale.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bashyam (US 7,970,216): lossless reduction of consumed storage space in a multi-file storage system and yet more particularly to situations where it is feasible to spend substantially more time compressing data (or otherwise reducing the storage space it consumes) than to decompressing the data; 
Douglis (US 10,216,754): balancing data compression and read performance of a storage system; 
Lin (US 9,367,557): improving data compression within a file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166